Citation Nr: 1760699	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-43 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anwar Daniels, Associate Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is currently held by the Roanoke, Virginia RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran received a VA audiological examination in December 2012.  The examiner diagnosed the Veteran with sensorineural hearing loss in both ears, but concluded that the disability was not related to service.  He opined that, as the Veteran had normal hearing at the time of separation in 1966, it was less likely as not that his current hearing loss was caused by active duty noise exposure.  

The Board finds that the VA examination report is inadequate.  In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court of Appeals for Veterans Claims (Court) held that service connection for hearing loss is not precluded where such hearing loss first met VA's definition of disability after service.  In fact, the Court stated that the Veteran could have normal findings at separation and service connection could still be established.  Id. at 159.  Therefore, a new opinion supporting with rationale is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion regarding the etiology of the Veteran's hearing loss from the December 2012 VA examiner.  If that examiner is unavailable, the opinion should be provided by an equally suitable examiner.  The examiner is to review all pertinent records associated with the claims file.  The need for an audiological examination is left to the discretion of the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hearing loss is due to an event or incident of the Veteran's period of active service, to include his noise exposure.

A clear rationale for the opinion should be provided.  The examiner is advised that a medical opinion based solely on the absence of documentation in the record is inadequate.  Thus, the examiner should also take into account the Veteran's lay statements, included his statements regarding his experiences in service as a field artilleryman.  

If the requested opinion cannot be provided without resort to mere speculation, the examiner should clearly indicate why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

2.  If the examiner determines that there is a need for an audiological examination, the Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on the issues on appeal.  38 C.F.R. § 3.655 (2017); Wood v. Derwinski, 1 Vet. App. 191 (1991); Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for service connection for hearing loss.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




